Title: Abigail Adams to John Adams, April 1777
From: Adams, Abigail
To: Adams, John


     
      April 1777
     
     The young folks desire Mamma to return thanks for their Letters which they will properly notice soon. It would have grieved you if you had seen your youngest Son stand by his Mamma and when she deliverd out to the others their Letters, he inquired for one, but none appearing he stood in silent grief with the Tears running down his face, nor could he be pacified till I gave him one of mine.—Pappa does not Love him he says so well as he does Brothers, and many comparisons were made to see whose Letters were the longest.
    